Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ryan Potts (Reg. No. 78,684) on 12 January 2021.

The application has been amended as follows: 
Claim 81 is cancelled.

Allowable Subject Matter
Claims 1-24, 26-33, 35-45, 47-50, 52-63, and 65-80 are allowed.
The following is an examiner’s statement of reasons for allowance: 

As to independent claim 1, Wang (U.S. Pub. No. 2011/0134031) discloses a pointing device system (Wang, pointing device 10, Figure 1), comprising: 
an elongate base member (Wang, central housing 12, Figure 1);
a sleeve (Wang, sleeve 14, Figure 1) disposed to fit over a portion of the elongate base member (Wang, Also shown is a sleeve 14 which fits over a portion of central housing 12. Figures 1 and 4, ¶ [0063]), the sleeve configured to rotate about the elongate base member in a first direction and slide about the elongate base member in a second direction substantially orthogonal to the first direction (Wang, Sleeve 14 is rotatable about a portion of the central housing, and is also slidable along a length of the central housing 12. ¶ [0063]), 
a sensor (Wang, sensor 40, Figure 5) disposed along a surface of the elongate base member and positioned to detect at least one of a rotational movement of the sleeve relative to the sensor and an axial movement of the sleeve relative to the sensor (Wang, A sensor 40 is paced within central housing 12.  The sensor 40 is shown as a laser sensor, though other types of sensors, including but not limited to an optical sensor or a rollerball, could also be used.  Also shown is an aperture 42 in central housing 12, through which the sensor can detect movement of the sleeve with respect to the central housing. Figure 5, ¶ [0064]).
Culver (U.S. Patent No. 6,300,938) teaches a multiple-cylinder control device wherein the sleeve includes a pattern on an inner surface thereof (Culver, A sensor 18, such as an encoder, can be positioned to detect rotational motion of cylinder 12, and a sensor 20, such as an encoder, can be positioned to detect rotational motion of cylinder 14.  The encoders read optical patterns printed on the cylinders as described with reference to FIG. 4. Figures 1a and 4, Column 4, Rows 11-15) (Culver, FIG. 4 is a top plan view of one example of an optical encoding pattern printed on a cylinder 12 and/or 14 which can be used to sense the motion of the cylinder(s).  Pattern 50 includes ; and
detect at least one of a rotational movement of the sleeve relative to the sensor and an axial movement of the sleeve relative to the sensor based at least in part on a variation of the pattern within a field of view of the sensor (Culver, A sensor 18, such as an encoder, can be positioned to detect rotational motion of cylinder 12, and a sensor 20, such as an encoder, can be positioned to detect rotational motion of cylinder 14.  The encoders read optical patterns printed on the cylinders as described with reference to FIG. 4. Figures 1a and 4, Column 4, Rows 11-15).
the pattern including a series of alternating zones (Culver, FIG. 4 is a top plan view of one example of an optical encoding pattern printed on a cylinder 12 and/or 14 which can be used to sense the motion of the cylinder(s).  Pattern 50 includes a number of stripes oriented perpendicular to the axis of rotation of the cylinder, each stripe extending at least partially around the circumference of the cylinder.  Pattern 50 is used to sense translational movement of the cylinder, such that when the cylinder is translated, one or more stripes move past the encoder 18 or 20 as detected by light reflected from the pattern, and the amount of movement can be ascertained. Figure 4, Column 6, Rows 51-61);
to detect a first zone and a second zone of the series of zones (Culver, A sensor 18, such as an encoder, can be positioned to detect rotational motion of cylinder 12, and a sensor 20, such as an encoder, can be positioned to detect rotational motion of cylinder 14.  The encoders read optical patterns printed on the cylinders as described with reference to FIG. 4. Figures 1a and 4, Column 4, Rows 11-15), 
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Wang’s sensor system to include Culver’s patterned cylinder sensor system because such a modification is the result of simple substitution of one known element for another producing a predictable result. More specifically, Wang’s sensor system and Culver’s patterned cylinder sensor system perform the same general and predictable function, the predictable function being detecting movement of a rotational or translational movement of a cylinder. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of Wang’s sensor system by replacing it with Culver’s patterned cylinder sensor system. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Thus, Wang, as modified by Culver, teaches the sensor detecting the patterned sleeve to determine movement of the user input.
Culver teaches the pattern disposed on the exterior surface of the cylinder.
Nien (U.S. Pub. No. 2013/0033420) teaches a sleeve and control device wherein the sleeve includes a pattern on an inner surface thereof (Nien, the inner surface 31 ;
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Culver’s patterned cylinders to include Nien’s inner detecting surface because such a modification is the result of applying a known technique to a known device ready for improvement to yield predictable results. More specifically, Nien’s inner detecting surface permits movement detection wherein the pattern will not be damaged from the user touching the pattern directly.  This known benefit in Nien is applicable to Culver’s patterned cylinders as they both share characteristics and capabilities, namely, they are directed to rolling bar cursors.  Therefore, it would have been recognized that modifying Culver’s patterned cylinders to include Nien’s inner detecting surface would have yielded predictable results because (i) the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate Nien’s inner detecting surface in rolling bar cursors and (ii) the benefits of such a combination would have been recognized by those of ordinary skill in the art.

The cited prior art does not expressly teach a detection of the first zone corresponding to a first function to be performed by a processor and a detection of the second zone corresponding to a second function to be performed by the processor, the first function being different than the second function.
In addition, no other prior art teaches, alone or in combination, the cited limitations.

As to dependent claims 2-21, these claims are allowable as they depend upon allowable independent claim 1.

As to independent claim 22, Wang (U.S. Pub. No. 2011/0134031) discloses a pointing device system (Wang, pointing device 10, Figure 1), comprising: 
an elongate base member (Wang, central housing 12, Figure 1);
a sleeve (Wang, grip 16, Figure 1) disposed to fit over a portion of the elongate base member (Wang, sleeve 14 includes a grip 16, Figure 1, ¶ [0059])(Wang, Also shown is a sleeve 14 which fits over a portion of central housing 12. Figures 1 and 4, ¶ [0063]), the sleeve configured to rotate about the elongate base member in a first direction and slide about the elongate base member in a second direction substantially orthogonal to the first direction (Wang, Sleeve 14 is rotatable about a portion of the central housing, and is also slidable along a length of the central housing 12. ¶ [0063]);
the sleeve including a pattern on an inner surface thereof, the pattern including a series of alternating zones (Culver, FIG. 4 is a top plan view of one example of an optical encoding pattern printed on a cylinder 12 and/or 14 which can be used to sense the motion of the cylinder(s).  Pattern 50 includes a number of stripes oriented perpendicular to the axis of rotation of the cylinder, each stripe extending at least partially around the circumference of the cylinder.  Pattern 50 is used to sense translational movement of the cylinder, such that when the cylinder is translated, one or more stripes move past the encoder 18 or 20 as detected by light reflected from the pattern, and the amount of movement can be ascertained. Figure 4, Column 6, Rows 51-61);
a sensor disposed along a surface of the elongate base member and positioned to detect a first zone and a second zone of the series of zones (Culver, A sensor 18, such as an encoder, can be positioned to detect rotational motion of cylinder 12, and a sensor 20, such as an encoder, can be positioned to detect rotational motion of cylinder 14.  The encoders read optical patterns printed on the cylinders as described with reference to FIG. 4. Figures 1a and 4, Column 4, Rows 11-15), 
The cited prior art does not expressly teach a detection of the first zone corresponding to a first function to be performed by a processor and a detection of the second zone corresponding to a second function to be performed by the processor, the first function being different than the second function, and one of the first function and the second function being an end detection operation.
In addition, no other prior art teaches, alone or in combination, the cited limitations.

As to dependent claims 23, 24, 26-33, and 35-41, these claims are allowable as they depend upon allowable independent claim 22.

As to independent claim 42, Wang (U.S. Pub. No. 2011/0134031) discloses a pointing device system (Wang, pointing device 10, Figure 1), comprising: 
an elongate base member (Wang, central housing 12, Figure 1);
a sleeve (Wang, grip 16, Figure 1) disposed to fit over a portion of the elongate base member (Wang, sleeve 14 includes a grip 16, Figure 1, ¶ [0059]) (Wang, Also shown is a sleeve 14 which fits over a portion of central housing 12. Figures 1 and 4, ¶ [0063]), the sleeve configured to rotate about the elongate base member in a first direction and slide about the elongate base member in a second direction substantially orthogonal to the first direction (Wang, Sleeve 14 is rotatable about a portion of the central housing, and is also slidable along a length of the central housing 12. ¶ [0063]);
a click trigger positioned to be activated responsive to an application of a downward pressure to the sleeve or elongate base member, wherein activation of the click trigger generates a click operation (Wang, Switch 30a is used to detect downward movement of the roller assembly and carriage, when a user pushes down on the roller assembly to initiate an action referred to as a "mouse click". Figure 2, ¶ [0060]); 
a first support bracket (Wang, end piece 22a, Figure 3) disposed at a first end of the elongate base member (Wang, central housing 12, Figure 1); 
a second support bracket (Wang, end piece 22b, Figure 3) disposed at a distal second end of the elongate base member (Wang, central housing 12, Figure 1); 
a support rod (Wang, sleeve 14, Figure 1) interposed between the first support bracket (Wang, end piece 22a, Figure 3) and the second support bracket (Wang, end piece 22b, Figure 3), wherein the first support bracket and second support bracket are configured to displace the support rod responsive to the application of downward pressure to the sleeve or elongate base member (Wang, Switch 30a is used to detect downward movement of the roller assembly and carriage, when a user pushes down on the roller assembly to initiate an action referred to as a "mouse click". Figure 2, ¶ [0060]); and
a flange (Wang, bushings 18a and 18b, Figure 1) coupled to the support rod between the first support bracket and the second support bracket and positioned to apply pressure to the click trigger proportional to the downward pressure to the sleeve (Wang, Switch 30a is used to detect downward movement of the roller assembly and carriage, when a user pushes down on the roller assembly to initiate an action referred to as a "mouse click". Figure 2, ¶ [0060]).
Wang does not expressly teach the first support bracket is coupled to the elongate base member at a first end of the first support bracket and coupled to the support rod at a distal second end of the first support bracket, the second support bracket is coupled to the elongate base member at a first end of the second support bracket and coupled to the support rod at a distal second end of the second support bracket. 


As to dependent claims 43-45, 47-50, and 52-61, these claims are allowable as they depend upon allowable independent claim 42.

As to independent claim 62, Wang (U.S. Pub. No. 2011/0134031) discloses a pointing device system (Wang, pointing device 10, Figure 1), comprising: 
an elongate base member (Wang, central housing 12, Figure 1);
a sleeve (Wang, grip 16, Figure 1) disposed to fit over a portion of the elongate base member (Wang, sleeve 14 includes a grip 16, Figure 1, ¶ [0059]) (Wang, Also shown is a sleeve 14 which fits over a portion of central housing 12. Figures 1 and 4, ¶ [0063]), the sleeve configured to rotate about the elongate base member in a first direction and slide about the elongate base member in a second direction substantially orthogonal to the first direction (Wang, Sleeve 14 is rotatable about a portion of the central housing, and is also slidable along a length of the central housing 12. ¶ [0063]);
a click trigger positioned to be activated responsive to an application of a downward pressure to the sleeve or elongate base member, wherein activation of the click trigger generates a click operation (Wang, Switch 30a is used to detect downward movement of the roller assembly and carriage, when a user pushes down on the roller assembly to initiate an action referred to as a "mouse click". Figure 2, ¶ [0060]);
a click pressure adjuster including a leaf spring and a sliding fulcrum positioned proximate the click trigger and configured to adjust a downward pressure which activates the click trigger (Wang, The roller assembly comprising central housing 12, sleeve 14, bushings 18a and 18 are supported by solenoids 214a and 214b, which are located proximate the ends of central housing 12 and are in mechanical communication with leaf springs 212a and 212b.  When a force is applied by the user in a generally downward direction on the roller assembly, the solenoid plunger(s) deflect as do leaf springs 221a and 22b.  The amount of force required can be adjusted by leaf spring force adjustment 224.  The downward movement triggers one or more switches indicating that a click operation is underway. Figures 16A-16D, ¶ [0080]). The fulcrum is the leaf spring force adjustment 224 of Wang.
Wang does not expressly teach the sliding fulcrum is configured to translate between the first end and the second end of the leaf spring to adjust the downward pressure which activates the click trigger. Wang does not teach the leaf spring force adjustment 224 translating between the two ends of the leaf spring to adjust the downward pressure requirement for activation. In addition, no other prior art teaches, alone or in combination, the cited limitations.

As to dependent claims 63 and 65-80, these claims are allowable as they depend upon allowable independent claim 62.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT D CASTIAUX whose telephone number is (571)272-5143.  The examiner can normally be reached on Mon-Fri 7:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/BRENT D CASTIAUX/Primary Examiner, Art Unit 2691